Clifford F. Brown, J.,
dissenting. To conclude that plaintiff-appellant had not “instituted” or “pursued” his claim within the meaning of R. C. 4123.90 denies plaintiff his day in court, and ignores several basic principles. First, since this case reaches us on summary judgment for defendant-appellee, the truth of all evidentiary materials favoring plaintiff must be conceded, in order to decide whether there is no genuine issue as to any material fact. Civ. R. 56. Second, the workers’ compensation laws must be liberally construed in favor of employees, under the statutory mandate of R. C. 4123.90. Third, statutes are presumed to achieve “a just and reasonable result”, and must be construed accordingly. R. C. 1.47(C). Finally, R. C. 1.47(B) establishes a presumption that “[t]he entire statute is intended to be effective.” Therefore, I dissent.
In his affidavit on file, plaintiff avers that on February 9, 1979, the date he sustained his industrial injury, he was told by the president of defendant, Dayton Casket Company, that if he did not state that he cut his index finger at a place other than at work, plaintiff would be discharged. Plaintiff further avers that one week later, when he told the company president that he intended to file a claim, he was discharged on that date, February 16, 1979.
Since plaintiff informed his employer of his intention to file a workers’ compensation claim before his discharge, he is within the language of R. C. 4123.90, which includes discharged employees who “filed a claim or instituted, pursued or testified in any proceedings under the workers’ compensation act for an injury or occupational disease which occurred in the course of and arising out of his employment with that employer.” (Emphasis added.)
The majority narrowly construes the meaning of the term “pursue” contrary to principles of construction of workers’ compensation law. Webster’s New Collegiate Dictionary *374defines the term as “to find or employ measures to obtain or accomplish: seek (a goal).” Construing the term broadly and liberally, plaintiffs actions fall well within the meaning of “pursued.”
By informing his employer before his discharge from employment of his intention to file a workers’ compensation claim the employee has “pursued” his workers’ compensation claim. At one time in Ohio oral application constituted “commencement of a ‘proceeding’,” i.e., “instituted, pursued” a proceeding under the Act. W. S. Tyler Company v. Rebic (1928), 118 Ohio St. 522, paragraph one of the syllabus.3
The Court of Appeals in the instant case determined, “[b]efore a claim can be pursued, it must first be filed.” Under this construction the word “pursued” is meaningless.
Nor does the majority interpretation of the statute achieve a just and reasonable result. Rather, such interpretation frustrates the purpose of the statute. That purpose is to provide employees protection from retaliation for filing a claim after instituting or pursuing it. The employer under the majority interpretation need only fire the employee before he completes his filing, a race the employer can easily win.4
The perversity of an interpretation denying relief to the employee under similar circumstances was recognized by the Texas Court of Civil Appeals in Texas Steel Co. v. Douglas (1976), 533 S. W. 2d 111, at page 115, as follows:
“If the Legislature’s intention was that the cause of action they created by Art. 8307c V.A.T.S., should in all instances only arise in cases where the employee was fired after he had filed the claim for compensation provided for in Art. 8307, §4a, then the law would be completely useless and would not accomplish the purpose for which it was enacted. This is true because all the employer would have to do in order to avoid the *375consequences of the statute would be to fire the injured workman before he filed the claim.”
Finally, the majority ignores the principle that all the language in a statute is presumed effective. While artfully avoiding saying so, the majority implies that “pursued” is the equivalent to “filed”. If such were the case, the use of both terms by the legislature is unnecessary.5 R. C. 1.47, however, prevents us from holding such language superfluous.
Because the record establishes that plaintiff “pursued” his claim within the meaning of R. C. 4123.90, I conclude plaintiff should have his day in court, to determine whether his discharge was retaliatory, or with cause.
Celebrezze, C. J., concurs in the foregoing dissenting opinion.

 Similarly with reference to occupational diseases the present statute, R. C. 4123.85, contains no presumption that a claim be in writing. If the employer is self-insured, oral application of the employee is sufficient to toll the statute.


 Justice William B. Brown, in his concurring opinion herein, cogently recognizes this same invitation to malicious mischief by employers. At its worst the syllabus in this case should be limited strictly to the facts in this record. Instead its broad sweeping language will condemn to a premature and ignominious death the many meritorious claims of employees in the future envisioned by Justice William B. Brown.


 In Texas Steel, supra, at page 116, the Texas court properly construed a similar statute noting:
“In order to give the words ‘instituted, or caused to be instituted * * * any proceeding under the Texas Workmen’s Compensation Act’ some effect other than would result from their omission, we must construe this part of the statute to include a state of proceeding under the Workmen’s Compensation Act reached prior to the time the employee files his claim for compensation.”
The Texas statute uses the terms “filed” and “instituted” in a maimer similar to the words “filed” and “pursued” contained in R. C. 4123.90.